Citation Nr: 0928208	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-38 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia, right knee, post operative 
status.

2.  Entitlement to service connection for post operative 
varicose veins of right lower leg, to include as secondary to 
service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and R. B.




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.  At the 
hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 
(2008).

The Board notes that the RO issued a Statement of the Case in 
September 2007 with regard to the initial disability rating 
assigned to bilateral hearing loss.  However, the Veteran did 
not file a timely Substantive Appeal with regard to this 
issue, and it is not before the Board.

The Board notes that in a statement dated in August 2005, the 
Veteran informed VA that both of his children were born with 
birth defects, and he asserted that this might be due to 
Agent Orange exposure in Vietnam.  This matter is REFERRED to 
the RO for appropriate action.

For reasons explained below, the issue of entitlement to 
service connection for post operative varicose veins, right 
lower leg to include on a secondary basis, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.

FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's right knee disability is characterized by 
painful motion, with flexion limited to 110 degrees at worst 
and extension limited to 0 degrees at worst; in addition, 
there is no objective evidence of instability or subluxation 
of the right knee.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for the Veteran's chondromalacia, right knee, post 
operative status, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5014, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
May 2005 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A March 2006 letter advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A May 2008 letter informed the Veteran of 
the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
symptoms have on his employment and daily life, and provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  The 
May 2008 letter also provided relevant rating criteria for 
evaluating his right knee disability.  The case was last 
adjudicated in December 2008.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for 
chondromalacia, right knee, post operative status.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, lay evidence, 
and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by testifying at a hearing, 
authorizing the release of private medical evidence, and 
submitting lay statements in support of his claim.  Thus, he 
was provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial 
disability rating for chondromalacia, right knee, post 
operative status.  Such disability has been rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5014-5257, effective February 23, 2005.

Under Diagnostic Code 5014, osteomalacia is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2008).

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling when slight, 20 percent disabling when moderate, 
and 30 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

Turning to the evidence, VA treatment records dated from June 
2004 through June 2008 document the Veteran's treatment for 
right knee chondromalacia, but consistently note that his 
musculoskeletal system has not been productive of joint pain 
or limitation of mobility.  A June 2005 VA treatment record 
noted that the Veteran, despite having mild right knee pain, 
was doing exercises and walking two miles per day; an 
examination of the right knee was unremarkable on that 
occasion, and he was assessed with right knee arthralgia.  A 
December 2005 VA treatment record noted that his right knee 
swelled at times, but that he had a normal gait.

The Veteran underwent a VA joints examination in December 
2005.  On that occasion, he complained of right knee pain and 
occasional swelling, but he acknowledged that he did not have 
pain all the time.  He stated that his right knee pain was 
triggered by weather changes (to a level 3 out of 10) and 
sometimes by activity (to a level 7-8 out of 10) such as 
walking, especially when stepping up or down.  Treatment was 
noted to consist of acetaminophen sometimes as well as 
soaking in a tub of hot water, though it was noted that the 
Veteran generally just tried to live with the pain.  It was 
also noted that he used no assistive devices.  The Veteran 
denied dislocation or subluxation of his right knee.  As a 
self-employed appliance repairman, he noted that he sometimes 
felt as though he did not have good strength in his right 
knee, but that he had not missed work.

Examination of the Veteran in December 2005 revealed a 
stable, smooth, and symmetric gait.  Strength measured 5/5 in 
his right lower extremity.  His right knee had no warmth, 
erythema, or effusion, but there was mild patellofemoral 
crepitance noted.  Range of motion of the Veteran's right 
knee measured 130 degrees of flexion (with pain beginning at 
115 degrees) and 0 degrees of extension (without pain).  
These range of motion measurements remained the same with 
active and passive motion, as well as after repetition.  In 
addition, with flexion and extension of his right knee, there 
was no fatigue or lack of endurance after continuous 
resistance greater than gravity.  Accompanying X-rays of the 
Veteran's right knee yielded negative results, with knee 
joint spaces shown to be present, and with no acute fracture, 
dislocation, or bone destruction shown.  The Veteran was 
diagnosed with chondromalacia, right knee, post operative 
status, having a slight impact on functional ability.

In an April 2006 statement, the Veteran's wife reported that 
the Veteran would sometimes walk with a limp, and that he 
once had trouble rising to his feet, due to enduring physical 
stress in his job as a self-employed appliance repairman.  A 
June 2006 VA treatment record noted that his right knee 
caused some days of difficulty, but that he actually had more 
trouble with pain and swelling in his right ankle and 
forefoot.  A December 2006 VA treatment record noted that the 
Veteran managed his right knee pain fairly well with over-
the-counter medications.  In June 2007, it was noted that his 
knee was sometimes better and sometimes worse, but that he 
was managing.

The Veteran underwent another VA joints examination in 
February 2008.  On that occasion, he complained of constant 
dull aching pain in his right knee (at a level 4 out of 10), 
with occasional (two to three times weekly) radiculopathy of 
numbness and tingling from the right knee to the dorsal 
aspect of the foot.  He also reported occasional (three to 
four times yearly) slight swelling in his right knee, but 
with no heat or redness.  With weather changes as well as 
extended use of his right knee, such as when bending, 
walking, twisting, lifting, or sitting, he noted that his 
dull aching pain increased to a level 4-7 out of 10, with 
occasional increased (two to three times weekly) numbness and 
tingling to his right lower extremity.  The Veteran reported 
that he occasionally had severe weakness in his right knee 
and that he had occasional buckling 20 times daily.  
Treatment was noted to consist of occasional whirlpool baths, 
but the Veteran denied using any medications.  Despite his 
report that he walked with a limp, he denied using any 
assistive devices.  The Veteran denied dislocation or 
subluxation of his right knee.  He reported that he was 
limited in all activities requiring the use of his right 
knee, including kneeling and standing back up, walking on 
uneven ground, climbing ladders and stairs, and running.  As 
a self-employed appliance repairman, he noted that he was 
required to kneel and bend frequently.  However, the Veteran 
denied any additional loss of balance and denied falls.  He 
reported being able to perform all of his activities of daily 
living without assistance.

Examination of the Veteran in February 2008 revealed that he 
was able to walk more than one mile and was able to go up and 
down one to two flights of stairs with difficulty.  His gait 
was stable, but not smooth - the etiology for this was 
unknown, but noted to be possibly related to a hip condition.  
Strength measured 4/5 in his right lower extremity, with mild 
fatiguing and lack of endurance after continuous resistance 
greater than gravity.  There was no incoodination noted.  His 
right knee had no warmth, erythema, or effusion, but there 
was mild crepitance and ligamental popping noted.  Drawer 
sign was negative.  Range of motion of the Veteran's right 
knee measured 140 degrees of flexion (with pain beginning at 
110 degrees) and 0 degrees of extension (without pain).  
These range of motion measurements remained the same with 
active and passive motion, as well as after repetition.  He 
was able to perform heel and toe walking without difficulty 
and was able to tandem walk without loss of balance.  The 
Veteran was diagnosed with right knee chondromalacia, having 
no functional impairment with limited motion, but having 
additional functional impairment due to pain, pain on 
repeated use, fatigue, weakness, and lack of endurance.

At his Travel Board hearing in May 2009, the Veteran 
testified that he was not currently taking any medication for 
his right knee pain.  Significantly, he stated that he did 
not feel that he really needed a brace for his right knee, as 
he had never fallen.  Instead, he described that his right 
leg felt "weak" and "lazy" when stepping up on a curb as 
compared to his other leg.  He also noted that, when trying 
to straighten out his right foot, he would feel pain and 
pressure in his right knee, but the right knee would not 
"jump out" as a result.  The Veteran noted that his knee 
had not locked up on him since undergoing a June 1995 
arthroscopy procedure.  He also testified that he could force 
his right knee into full range of motion by bending it, but 
not without pain; however, he noted that straightening out 
his right leg did not increase the pain.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's right knee disability is adequately evaluated as 10 
percent disabling.  The objective findings of record do not 
reflect limitation of motion of the right leg to 30 degrees 
of flexion or 15 degrees of extension to warrant a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2008).  In this regard, the Veteran's right knee 
flexion has been shown to be 110 degrees at worst considering 
complaints of pain, and his right knee extension has been 
shown to be 0 degrees at worst.  Thus, even considering the 
Veteran's subjective complaints of pain, the medical evidence 
of record does not support any additional limitation of 
motion in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).  

Moreover, as there is no objective evidence of instability or 
subluxation, flexion limited to at least 45 degrees, or 
extension limited to at least 10 degrees, higher ratings or 
separate ratings are not warranted under Diagnostic Codes 
5257, 5260, or 5261.  See VAOPGCPREC 9-98 and VAOPGCPREC 23-
97 (permitting separate ratings for instability and 
arthritis); see also VAOPGCPREC 9-2004 (permitting separate 
ratings for limitation of extension and flexion); 38 C.F.R. 
§ 4.71a (2008).  The Board acknowledges that the 2008 VA 
examination report noted the Veteran stating that his knee 
occasionally buckled 20 times a day; however, the objective 
findings and even his hearing testimony do not support such.  
In this regard, he testified that he does not feel he needs a 
brace for his knee because he has never fallen.

The Board has considered whether there are other appropriate 
diagnostic codes applicable to the Veteran's right knee 
disability.  However, as this disability has not been 
manifested by ankylosis, dislocation of semilunar cartilage, 
or malunion of tibia and fibula, Diagnostic Codes 5256, 5258, 
and 5262 do not apply.  38 C.F.R. § 4.71a (2008).

The Board has also considered whether the Veteran's right 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 10 percent at 
any time since the effective date of that evaluation on 
February 23, 2005.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for chondromalacia, right knee, post operative 
status, is denied.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for post operative varicose 
veins, right lower leg, to include as secondary to service-
connected chondromalacia, right knee, post operative status.

The Veteran contends that his varicose veins, located in his 
right lower leg and behind his right knee, were caused or 
aggravated by his service-connected right knee disability or 
by the trauma to his right knee during service.

Service treatment records are negative for any complaints, 
diagnosis, or treatment of varicose veins.  At his May 1967 
entrance examination, at a June 1968 periodic examination, 
and at his September 1970 separation examination, his lower 
extremities were evaluated as normal.  However, on a November 
1970 report of medical history, the Veteran indicated that he 
had a "trick" or locked knee.  The Veteran submitted 
credible evidence to show that his right leg and knee were 
injured in service when, while running to seek cover during a 
rocket attack, he tripped while entering a bunker and smashed 
his right knee against the doorway.  As a result of this in-
service trauma, the Veteran was granted service connection 
for chondromalacia, right knee, post operative status.  He 
underwent an arthroscopy procedure for his right knee 
disability in June 1995.

VA treatment records dated in November 2001 and December 2001 
document the Veteran's complaints of right lower leg venous 
varicosities.  In November 2001, the Veteran stated that, in 
his job as an appliance store owner, he did very heavy 
lifting and a lot of kneeling on his knees, cutting off the 
circulation to his lower legs.  Despite being told that he 
needed to discontinue both of these activities, it was noted 
that he continued to do them because of his profession.  It 
was also noted that, over the past four to five years since 
he had had difficulties with right lower leg varicosities, he 
had been advised by several doctors that he needed to wear 
support 


hose, but it was noted that he chose not to do this.  In 
December 2001, the Veteran's non-compliance with medical 
treatment for his right lower leg varicosities was noted.

A February 2002 private treatment record noted that the 
Veteran had been having problems with varicose veins in his 
right leg "for a long time," and that such had been 
symptomatic (with pain, achiness, heaviness, tiredness, ankle 
and foot swelling, itching, and night cramps) for about six 
years.  At a private medical facility in July 2002, he 
underwent ligation, division, and excision of the varicose 
veins in his right thigh, and endovenous catheter ablation of 
the right greater saphenous vein in his right leg.  A 
September 2002 private treatment record noted that the 
Veteran's right leg looked like it had never had varicose 
veins, despite the prior amount of symptomatic involvement.  
A November 2002 VA treatment record noted that his varicose 
vein surgery had produced tremendous results.

The Veteran underwent a VA joints examination in December 
2005.  On that occasion, he denied current symptoms of 
varicose veins, but noted that he had had varicose veins for 
"many years" with pain and itching prior to his 2002 
corrective surgery.  Examination revealed mild, shallow, 
superficial spider veins below his right knee, without 
evidence of thrombosis.  The Veteran was diagnosed with 
varicose veins, right lower leg, post operative status, 
without evidence of recurrence or demonstrable sequelae.  
Without providing explanatory rationale, the examiner opined 
that this condition was less likely than not related to the 
Veteran's military service or to his service-connected right 
knee disability.

In a January 2009 statement, a private physician stated that 
varicose veins could possibly be caused from blunt force 
trauma to the leg.

At his Travel Board hearing in May 2009, the Veteran 
testified that the in-service trauma to his right knee was 
what caused his varicose veins to develop, estimating that 
his varicose vein problem started within ten years after 
hitting his right knee in service.  He described his varicose 
veins as having been located on the back side of 
his right knee prior to his corrective surgery in July 2002.  
Due to the subjective nature of varicose veins, the Veteran, 
as a layperson, is competent to testify as to the presence of 
this disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).

In sum, the December 2005 VA examiner failed to provide 
explanatory rationale for his opinions, did not address the 
Veteran's in-service right knee trauma in the context of 
direct service connection, and did not address the element of 
aggravation in the context of secondary service connection.  
In light of the aforementioned omissions, and because there 
is medical evidence of record to suggest that varicose veins 
could be caused by blunt force trauma, the Board has 
determined that a new VA examination is necessary in order to 
ascertain the etiology of the Veteran's right lower leg 
varicose veins.

As a final matter, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  In 
the present appeal, the Veteran was not provided with notice 
of what type of information and evidence is needed to 
substantiate his claim for service connection on a secondary 
basis.  Thus, on remand, the RO/AMC should provide corrective 
notice.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to his claim 
for secondary service connection.

2.  Schedule the Veteran for a VA vascular 
examination to address the relationship 
between his right lower leg varicose veins 
and service or service-connected right 
knee disability.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to the 
following: (a) whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's varicose veins arose during 
service or are otherwise related to any 
incident of service, including the 
trauma to his right knee in service; 
and (b) whether it is at least as 
likely as not (50 percent probability 
or greater) that his varicose veins 
were caused by or are aggravated 
(permanent worsening of the underlying 
disability beyond natural progress) by 
his service-connected right knee 
disability.  If aggravation is 
determined, then the examiner should 
quantify the degree of such 
aggravation, if possible.  A rationale 
for all opinions expressed should be 
provided.

3.  After the development requested 
above has 
been completed to the extent possible, 
the record should again be reviewed.  
If the benefit sought 
on appeal remains denied, then the 
Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


